Court of Appeals
of the State of Georgia
                                       ATLANTA,____________________
                                                February 22, 2017

The Court of Appeals hereby passes the following order:


A17A1134. VALERIE HOWREN LEWIS v. PATRICK CHARLES LEWIS.

         Valerie Howren Lewis and Patrick Charles Lewis were divorced in 2010 and
Patrick was ordered to pay alimony to Valerie. Valerie subsequently filed a contempt
action seeking the unpaid alimony. The trial court denied Valerie’s petition for
contempt, and on September 30, 2016, Valerie filed a notice of appeal from that
order.
   In all divorce and alimony cases in which the notice of appeal was filed prior to
January 1, 2017, the Georgia Supreme Court has appellate jurisdiction, including
those cases ancillary to the divorce proceedings.1 See Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (6); Morris v. Morris, 284 Ga. 748, 750 (2) (670 SE2d 84) (2008).
Because Valerie filed her notice of appeal on September 30, 2016 and she sought, in
her contempt action, to enforce a portion of the divorce decree other than child
custody, this appeal is hereby TRANSFERRED to the Supreme Court for resolution.




         1
        Pursuant to the Appellate Jurisdiction Reform Act of 2016, the Court of
Appeals has appellate jurisdiction over divorce and alimony cases in which the notice
of appeal was filed on or after January 1, 2017. OCGA § 15-3-3.1 (a) (5); see Ga. L.
2016, p. 883, § 6-1 (c) (Jan. 1, 2017).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 02/22/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.